Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1250 Page 1 of 14




Matthew L. Crockett, crockettm@gtlaw.com, Utah Bar No. 09521
Todd D. Wozniak, wozniakt@gtlaw.com, Georgia Bar No. 777275
Attorneys for SHA, LLC
GREENBERG TRAURIG, LLP
Terminus 200 – Suite 2500
3333 Piedmont Road
Atlanta, GA 30305
Tel: (678) 553-2100

                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
                             CENTRAL DIVISION

IHC HEALTH SERVICES, INC., dba              )
INTERMOUNTAIN MEDICAL                       )
CENTER,                                     )
                                            )
      Plaintiff,                            )
                                            )      CIVIL ACTION FILE NO.
v.                                          )      2:18-cv-667-BSJ
                                            )
SHA, LLC, d.b.a. FIRSTCARE HEALTH           )
PLANS,                                      )
                                            )
      Defendant.                            )

      DEFENDANT SHA LLC’S MOTION FOR ATTORNEY’S FEES
                   AND BRIEF IN SUPPORT

      Defendant SHA, LLC (“FirstCare”) moves for an award of attorney’s fees and

costs under 29 U.S.C. § 1132(g)(1).      Plaintiff IHC Health Services, Inc. has

conceded that it lacked standing to initiate this ERISA lawsuit.      Based on a

reasonable hourly rate and the hours reasonably spent on this litigation, FirstCare

seeks $128,733.50 in fees.
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1251 Page 2 of 14




                                 BACKGROUND

      IHC originally sued FirstCare in Utah State Court in July 2018. (Doc. 3-1).1

FirstCare removed the action to this Court based on ERISA preemption (doc. 3) and

shortly thereafter answered. Doc. 12. As an affirmative defense, FirstCare alleged

that IHC lacked standing to assert its ERISA claims because the alleged assignment

of benefits was likely invalid. IHC then amended its complaint to contain only

ERISA claims against FirstCare. (Doc. 14). In that amendment, IHC once again

rested its standing to assert the ERISA claims on an assignment of benefits received

from FirstCare’s plan member. (Id. at 2).

      The parties later conferred about the administrative record, agreed on a

litigation schedule, and moved towards dueling motions for summary judgment.

FirstCare produced the administrative record on November 25, 2018. (Doc. 25).

The first 68 pages of it contained the Evidence of Coverage (“EOC”) at issue in this

case. And that, as allowed by ERISA and Utah law, prohibits assignments of

benefits like the one upon which IHC predicated its standing. (Doc. 25-1 at 58 (“This

Evidence of Coverage is not assignable by You, Your Dependents, if any, or Your

Group without the written consent of FirstCare. Likewise, the coverage and benefits



1
  All record citations are to the electronic docket. All page numbers in record cites
are those imprinted by the court’s docketing software.

                                        -2-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1252 Page 3 of 14




provided by this Evidence of Coverage are not assignable without the written

consent of FirstCare.”)).

      Ten days before the scheduled hearing on the parties’ cross motions for

summary judgment, and almost four months after FirstCare first produced the EOC,

IHC’s counsel contacted FirstCare’s counsel and conceded what FirstCare had been

arguing all along—IHC lack standing to assert any of its ERISA claims.

(Declaration of Todd Wozniak at ¶ 10, attached as Exhibit A). By that time, the

parties had litigated a motion to transfer venue (docs. 20 and 21) to decision by the

Court (doc. 29); filed cross motions for summary judgment (docs. 33 & 36); and

FirstCare had responded to IHC’s motion for summary judgment. Doc. 38. At no

point through those months of motions practice, despite knowledge that the EOC

prohibited assignments, did IHC address in any filing with the Court that it lacked

standing. Had IHC acknowledged its lack of standing when the EOC was first

produced to it as part of the administrative record, FirstCare would have been spared

over one hundred thousand dollars in attorneys’ fees.

                                  ARGUMENT

      I.     THE COURT SHOULD AWARD FIRSTCARE                                   ITS
             REASONABLE ATTORNEY’S FEES AND COSTS

      Either party in an ERISA action may apply for an award of reasonable

attorney’s fees and costs. 29 U.S.C. § 1132(g)(1). “[A] fees claimant,” however,

                                        -3-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1253 Page 4 of 14




“must show some degree of success on the merits before a court may award

attorney’s fees under § 1132(g)(1).” Hardt v. Reliance Standard Life Ins. Co., 560

U.S. 242, 255 (2010). Five factors guide courts’ discretion to award fees and costs:

      (1) the degree of the opposing party's culpability or bad faith; (2) the
      opposing party's ability to satisfy an award of fees; (3) whether an
      award of fees would deter others from acting under similar
      circumstances; (4) whether the party requesting fees sought to benefit
      all participants and beneficiaries of an ERISA plan or resolve a
      significant legal question regarding ERISA; and (5) the relative merits
      of the parties' positions.

Lightfoot v. Principal Life Ins. Co., 547 F. App’x 864, 866 (10th Cir. 2013). That

said, “[n]o single factor is dispositive and a court need not consider every factor in

every case.” Cardoza v. United of Omaha Life Ins. Co., 708 F.3d 1196, 1207 (10th

Cir. 2013).

      IHC concedes that it lacks standing to pursue its ERISA claims against

FirstCare. (Doc. 39). That ends this case with FirstCare incurring no liability on

IHC’s claims. That complete success on the merits alone warrants attorney’s fees

for FirstCare. See Hardt, 560 U.S. at 255. Because the applicable factors outlined

above counsel an award of fees, the Court should grant FirstCare’s motion and award

it reasonable attorney’s fees and costs.




                                           -4-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1254 Page 5 of 14




      A.     Culpability and Bad Faith

      This factor leans in favor of awarding fees. IHC conceded that it lacks

standing for the first time on March 18, 2019. (See March 18, 2019 Email from Joe

Amadon to Lennon Haas, attached as Exhibit B to Wozniak Declaration). Yet, it

had all the documents and information needed to arrive at that conclusion no later

than November 16, 2018, when FirstCare produced the Administrative Record.

(Doc. 25). That record included the Evidence of Coverage, which confirmed

FirstCare’s affirmative defense that IHC lacks standing because the EOC prohibits

assignments of benefits. See St. Francis Reg’l Med. Ctr. v. Blue Cross & Blue Shield

of Kansas, Inc., 49 F.3d 1460, 1464 (10th Cir. 1995).

      But IHC never acknowledged its standing problem until shortly before the

summary judgment hearing, after it had caused FirstCare to unnecessarily incur

substantial fees and expenses. Instead of making a concession shortly after receiving

FirstCare’s Answer (when IHC incurred a duty to investigate FirstCare’s

assignment-related affirmative defense) and the administrative record (when IHC

knew definitively that it lacked standing), IHC continued to litigate, including

opposing FirstCare’s motion to transfer venue, and litigating cross motions for

summary judgment. Only after the briefing was complete and the hearing was

imminent did IHC concede its lack of standing.


                                        -5-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1255 Page 6 of 14




      B.     Ability of IHC to Satisfy an Attorney’s Fees Award

      This factor also weighs in favor of a fee award. IHC “is a Utah-based not-for-

profit system of 23 hospitals, 170 clinics, a Medical Group with close to 2,300

employed physicians and advanced practice clinicians, a health plans group under

the name SelectHealth, and other medical services.” “About Us,” available at

https://intermountainhealthcare.org/about.     In 2016, IHC reported revenue of

$5,619,049,200, and income of $559,799,586. (See IHC Form 990, attached as

Exhibit B). FirstCare’s attorney’s fees request is a microscopic fraction of IHC’s

income, to say nothing of its revenues. Little doubt exists that IHC can satisfy an

award of fees.

      C.     Deterrence

      A fee award would deter other ERISA litigants from pursuing meritless claims

after discovering their frivolity. Such needless litigation wastes party, societal, and

court resources whether pursued by a large company or a single individual. Here,

for example, the court spent time hearing a needless motion to transfer venue, and

the parties each drafted motions for summary judgment after the point at which IHC

knew that it lacked standing to pursue its claims. A fee award would incentivize

parties to evaluate their claims’ viability long before the last possible minute.




                                         -6-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1256 Page 7 of 14




      D.     Relative Merits of the Parties’ Positions 2

      This factor strongly favors a fee award. IHC’s position was so precarious that

it conceded an inability to pursue its claims and stipulated to a dismissal with

prejudice. In relative merit terms, FirstCare’s defense resulted in complete success,

while IHC had no legal right even to bring a claim. The fifth factor therefore favors

an award of fees to FirstCare. See, e.g., Essex v. Randall, No. DKC 2003-3276,

2005 U.S. Dist. LEXIS 3942, at *27 (D. Md. Mar. 15, 2005) (relative merit factor

favored an attorney’s fee award in favor of an employee benefit plan when

participant admitted no ERISA liability).

      Because the first, second, third, and fifth factors support granting FirstCare’s

motion, and the fourth factor is not relevant, this Court should award FirstCare its

reasonable attorney’s fees and costs.

      II.    FIRSTCARE’S FEE REQUEST IS REASONABLE

      Courts calculate reasonable fees under § 1132(g)(1) using the lodestar

method, which multiplies hours reasonably expended on litigation by a reasonable

hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). FirstCare seeks



2
   The fourth factor—whether the party requesting fees sought to benefit all
participants and beneficiaries of an ERISA plan or resolve a significant legal
question regarding ERISA—has no application when, as here, a medical provider is
asserting an individual collection action against a plan.

                                        -7-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1257 Page 8 of 14




an award of $128,733.50 in attorney’s fees, as shown in the Greenberg Traurig

Billing Chart, attached as Exhibit C. Those amounts are the product of reasonable

hours FirstCare’s lawyers and paralegals spent on this case multiplied by their

reasonable hourly rates.

      A.     The Hours that FirstCare’s Attorneys Expended are Reasonable

      To determine fee reasonableness, courts look to several factors, including “(1)

whether the tasks being billed would normally be billed to a paying client, (2) the

number of hours spent on each task, (3) the complexity of the case, (4) the number

of reasonable strategies pursued, (5) the responses necessitated by the maneuvering

of the other side, and (6) potential duplication of services by multiple lawyers.”

Flying J Inc. v. Comdata Network, Inc., No. 1:96-CV-066BSJ, 2007 U.S. Dist.

LEXIS 84554, at *29 (D. Utah Nov. 15, 2007) (internal quotes omitted).

Compensable activities include background research, attorney discussions and

strategy sessions, negotiations, motion practice, attending hearings, routine activities

such as making telephone calls and reading mail related to the case, travelling when

work is being performed, and preparing and litigating a request for attorney’s fees.

See, e.g., City of Riverside v. Rivera, 477 U.S. 561, 573 n. 6 (1986) (allowing

compensation for productive attorney discussions and strategy conferences); Cruz v.

Hauck, 762 F.2d 1230, 1233–34 (5th Cir. 1985) (allowing compensation for


                                         -8-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1258 Page 9 of 14




preparing and litigating fee request); New York State Assoc. for Retarded Children

v. Carey, 711 F.2d 1136, 1146 & n. 5 (2d Cir. 1983) (allowing compensation for

background research and reading in complex cases); Johnson v. University College,

706 F.2d 1205, 1207 (11th Cir. 1983) (holding that reasonable travel time for the

prevailing party’s attorneys is ordinarily compensated on an hourly basis); Munoz v.

Kobi Karp Arch. & Interior, No. 09–21273–Civ, 2010 WL 2243795, *7 (S.D. Fla.

May 13, 2010) (compensating for time spent reviewing emails); Brewster v.

Dukakis, 544 F. Supp. 1069, 1079 (D. Mass. 1982) (compensating for negotiation

sessions).

      FirstCare includes with this motion documents showing the time spent

litigating this case (see Ex. C), how FirstCare’s lawyers spent that time (see id.), and

a declaration attesting that the documented time expenditures reflect the reasonable

time it took to complete the described tasks, and attesting to the accuracy of the

billing records. (See Ex. A). Exhibit C shows all the individual time entries in the

action. It also contains descriptions of the activities in which the timekeepers

engaged, and summarizes the time expended and corresponding fees incurred by

each attorney and paralegal.

      To produce the submitted documents, FirstCare’s attorneys carefully

reviewed their internal billing records and exercised “billing judgment,” excluding


                                         -9-
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1259 Page 10 of 14




any hours that they deemed to be excessive, before the invoices were sent to

FirstCare. (See Ex. A at ¶ 4). Because the hours that FirstCare’s attorneys expended

were for compensable activities and are reasonable under the circumstances, this

Court should use the hours shown in Exhibit C.

      B.    FirstCare’s Attorneys’ Hourly Rates are Reasonable

      When determining the appropriate rate to apply to the reasonable hours, “the

district court should base its hourly rate award on what the evidence shows the

market commands for . . . analogous litigation.” United Phosphorus, Ltd. v. Midland

Fumigant, Inc., 205 F.3d 1219, 1234 (10th Cir. 2000). That market evidence may

include declarations from the attorneys seeking fees, and other evidence of what an

attorney could charge in the relevant market for similar types of work. See Case v.

Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1255 (10th Cir.

1998).

      Here, FirstCare’s lead counsel is the global co-chair of an international law

firm’s ERISA litigation practice group. (Ex. A at ¶ 2). Mr. Wozniak has litigated

many ERISA disputes, including benefits actions like this case. (Id.). The other

attorneys and paralegals staffed on this case also bring a wealth of litigation

experience to this matter. (See, e.g., Biography of Lennon Haas, attached as Exhibit

D). For their services, FirstCare requests $695/hour for Mr. Wozniak; $395/hour for


                                       - 10 -
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1260 Page 11 of 14




Lennon Haas; $250/hour for Michael Shin (paralegal); and $290/hour for Devora

Nealy (paralegal). (Ex. A at ¶ 5). These are the rates that FirstCare negotiated with

Greenberg Traurig and represent a discount to Greenberg Traurig’s rack rates,

especially those for Todd Wozniak (normally $825/hour) and Lennon Haas

(normally $515/hour), the primary timekeepers on this matter.

      These rates reflect the expertise of Greenberg Traurig’s attorneys, as well as

the nationalized nature of the market for ERISA litigation. (See Ex. A at ¶ 7). An

exclusively federal creature, ERISA litigation transcends geography (except insofar

as different circuits interpret ERISA differently). (Id.). In doing so, the practice

results in ERISA practitioners being located across the country, working on matters

physically distant from their home bases. (Id.). The rates charged by ERISA

specialists, including those charged here by Greenberg Traurig, thus reflect that

nationalized practice environment and are appropriate for this type of litigation.

                                  CONCLUSION

      For these reasons, FirstCare asks the Court to grant its motion for attorney’s

fees and award FirstCare $128,733.50 in fees.

      Respectfully submitted, this 9th day of April, 2019.

                                                 /s/ Todd D. Wozniak____________
                                                 Matthew L. Crockett
                                                 Utah Bar No. 09521
                                                 crockettm@gtlaw.com

                                        - 11 -
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1261 Page 12 of 14




                                            Todd D. Wozniak
                                            Georgia Bar No. 777275
                                            wozniakt@gtlaw.com
                                            Admitted Pro Hac Vice
                                            Lennon B. Haas
                                            Georgia Bar No. 158533
                                            haasl@gtlaw.com
                                            Admitted Pro Hac Vice


                                            GREENBERG TRAURIG, LLP
                                            Terminus 200 – Suite 2500
                                            3333 Piedmont Road
                                            Atlanta, GA 30305
                                            Tel: (678) 553-2100
                                            Fax: (678) 553-2154

                                            Counsel for SHA, LLC,
                                            d/b/a FIRSTCARE HEALTH PLAN




                                   - 12 -
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1262 Page 13 of 14




                   IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH
                             CENTRAL DIVISION

IHC HEALTH SERVICES, INC., dba                )
INTERMOUNTAIN MEDICAL                         )
CENTER,                                       )
                                              )
      Plaintiff,                              )
                                              )      CIVIL ACTION FILE NO.
v.                                            )      2:18-cv-667-BSJ
                                              )
SHA, LLC, d.b.a. FIRSTCARE HEALTH             )
PLANS,                                        )
                                              )
      Defendant.                              )

                          CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2018, I electronically filed the foregoing

document using Court’s CM/ECF system, which will send notice of electronic filing

to all counsel of record. I also certify that the foregoing document is being served

this day on the following counsel of record via U.S. first class mail:

                                 Marcie E. Schaap, Esq.
                                Joseph D. Amadon, Esq.
                         Marcie E. Schaap, Attorney at Law, P.C.
                              4760 S. Highland Drive #333
                               Salt Lake City, Utah 84117
                              marcie@marcieeschaap.com
                                joe@marcieeschaap.com
Case 2:18-cv-00667-BSJ Document 41 Filed 04/09/19 PageID.1263 Page 14 of 14




     This 9th day of April, 2018.


                                    /s/ Todd D. Wozniak
                                    Todd D. Wozniak




                                     -2-
